            Case 5:18-cr-00264-JFL Document 46 Filed 04/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
            v.                            :                         5:18-cr-00264
                                          :
JOSE ANTONIO ORTIZ                        :
__________________________________________

                                           ORDER

       AND NOW, this 15th day of April, 2021, upon consideration of the Defendant’s motion

for compassionate release, see ECF No. 35, and for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s motion for compassionate release, ECF No. 35, is DENIED.

       2.      The Government’s motion to seal the exhibit to its opposition to Defendant’s

               motion, ECF No. 44, as well as the Defendant’s motion to seal his motion for

               compassionate release, ECF No. 36, are GRANTED. 1



                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge



1
         The Government’s exhibit contains the Defendant’s prison medical records. Although
the public has a common law right of access to judicial proceedings and papers, matters relating
to the daily details of the Defendant’s medical condition are not in the public interest. The Court
finds the Government’s interest in protecting the privacy of medical records of individuals in its
custody—and the privacy interests of those individuals—outweighs any interest the public may
have in these documents. See Bertolotti v. AutoZone, Inc., 132 F. Supp. 3d 590, 609 (D.N.J.
2015); Everett v. Nort, 547 Fed.Appx. 117, 122 n. 9 (3d Cir.2013). The Defendant’s motion to
seal is granted for the reasons set forth in the motion.
                                                   1
                                                041521
